DETAILED ACTION
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-4 and 12 are rejected under 35 U.S.C. 102a(1) as being anticipated by Wolff, US 6508079 B2. Wolff discloses an interchangeable decorative element system comprising a decorative portion (24) having a first side and an opposing second side, the first side being configured to hold a decorative element, the second side including a plate having a plurality of studs (26) extending distally away from a surface of the plate, each stud including a shank (26) connected to and formed integrally with the plate and a distal head (28), a diameter of the distal head of each 10shank being larger than a diameter of the shank; and a base portion (10) having a plurality of first opposed u-shaped tracks (16, 18), each first track having a guiding portion (16) and an extension portion (18), the guiding portion having a first end of a first width (14) and a second end of a second width (connects to the end of the extension portion), the first width (14) being larger than the second width, a catch (the curved edge as shown in the annotated drawing) being formed at or proximate the second end of the guiding portion, 15wherein in a first configuration of the interchangeable decorative element system, the decorative portion is aligned with the base portion, such that one stud of the plurality of studs of the decorative portion is received within the first end of the guiding portion of each first track of the base portion; and, wherein rotation of the decorative portion in a first direction relative to the base 20portion causes each stud received within the first end of the guiding portion of each first track to move along the guiding portion until the stud engages the respective catch, thereby transitioning the interchangeable decorative element system from the first position to a second position in which the decorative portion is assembled with the base portion.

    PNG
    media_image1.png
    589
    1057
    media_image1.png
    Greyscale


	Regarding claim 12, Wolff discloses the system being made from gold (first paragraph).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 8-11 are rejected under 35 U.S.C. 103 as being unpatentable over Wolff, US 6508079 B2 in view of Beck, US 2018/009860441 A1.  Wolff discloses using an outer visual element (22) connected to the base element (10).  Wolff fails to disclose a bezel as the decorative portion for holding the decorative element.  However, bezel settings are old and well known.  And, Beck discloses an interchangeable bezel setting (72) including a halo (72a) for holding the decoration element/gemstone (70) thereto.  Therefore, it would have been obvious to use a bezel setting as the decorative portion in Wolff to accommodate a variety of different types of gemstones to improve the aesthetics of the necklace/jewelry.

    PNG
    media_image2.png
    313
    453
    media_image2.png
    Greyscale


Allowable Subject Matter
Claims 5-7 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JACK W LAVINDER whose telephone number is (571)272-7119. The examiner can normally be reached Mon-Friday 9-4pm (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Victor Batson can be reached on 571-272-6987. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

JACK W. LAVINDER
Primary Patent Examiner
Art Unit 3677



/JACK W LAVINDER/Primary Examiner, Art Unit 3677